Citation Nr: 1021492	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder 
(claimed as chronic obstructive pulmonary disease (COPD)).    


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In August 2007, the Veteran requested a hearing before the 
Board.  In June 2008, the Veteran withdrew his request for a 
hearing.  In September 2008, the Veteran requested a hearing 
before the Board.  In March 2010, he was notified of a 
hearing scheduled in April 2010.  The Veteran failed to 
appear for his scheduled hearing.  The notice informing the 
Veteran of his scheduled hearing was not returned as 
undeliverable.  Accordingly, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from chronic 
obstructive pulmonary disease (COPD), which is the result of 
his time in service.  Specifically, he reports he suffered 
from two episodes of bronchitis in service, which is the 
first stage of COPD, and continues to have episodes of 
bronchitis since separation from service, leading to his 
current diagnosis of COPD.  In a February 2009 rating 
decision, the RO denied a separate claim of service 
connection for bronchitis as secondary to COPD.  

In adjudicating this claim, the Board recognizes that the 
Veteran, as a lay person, does not possess the legal or 
medical knowledge to articulate the exact parameters of his 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA 
should determine the "scope" of the claim submitted by a 
lay claimant according to the reasonable expectations of the 
non-expert, self-represented claimant and the evidence 
developed in processing that claim.  VA should focus on the 
symptoms claimed in light of the evidence developed during 
the claim to determine the actual disease or disability being 
claimed by the claimant.  Id.  The COPD and bronchitis 
claimed by the Veteran are not separate disabilities, but 
part of the same claim.  

The Veteran's July 1968 induction physical examination is 
negative for complaints, treatment, or a diagnosis of a 
respiratory condition, to include bronchitis or COPD.  His 
service treatment records demonstrate he sought treatment for 
chest pain and was diagnosed with bronchitis in January 1970.  
The Veteran's May 1970 periodic examination demonstrates he 
reported shortness of breath and the examiner noted the 
Veteran's frequent chest pains.  His September 1970 
separation physical examination is negative for complaints, 
treatment, or a diagnosis of a respiratory condition, to 
include bronchitis or COPD.   

Post-service treatment records include a February 2006 VA 
outpatient treatment record showing a current diagnosis of 
severe COPD.  A November 2007 VA outpatient x-ray report 
demonstrates a diagnosis of COPD.  A June 2008 VA outpatient 
treatment record reveals the Veteran reported that he was 
first diagnosed with bronchitis at the age of 20 or 21, while 
in service.   

The Veteran was diagnosed with bronchitis in service and 
reported shortness of breath and chest pains, also in 
service.  The Board notes the Veteran's contentions of 
experiencing yearly episodes of bronchitis since separation 
from service and his current diagnosis of COPD.  As such, a 
VA examination should be conducted to clarify the current 
nature and likely etiology of any respiratory conditions that 
the Veteran may have.  See Savage v. Gober, 10 Vet. App. 488 
(1997); 38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an appropriate specialist 
to determine the current nature and likely 
etiology of any respiratory condition 
which may be present, to include his 
current diagnosis of COPD.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and post-service 
treatment records.  

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated respiratory 
condition(s) is the result of active 
service or any incident therein or, in the 
alternative, had its onset in service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


